Ae
2%

of ms

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)

Cesar Cruz-Campos Case Number: 3:19-mj-24057

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1 ee

 

Thomas 8. Sims em

 

Defendant's Attorney = i ki Vn 3 yi
] REM suisse Be
REGISTRATION NO. 89543298
UCT @ 8 2019
THE DEFENDANT:

 

CLERK US DISTHICT COURT
SUUTHENN DISTHICT GF CALIFORNIA

pleaded guilty to count(s) 1 of Complaint
C] was found guilty to count(s)

 

 

Ce py

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section - Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(1 The defendant has been found not guilty on count(s) |
(4 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

 

a .
fu TIME SERVED oO days

Assessment: $10 WAIVED & Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CJ Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shal! notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of Imposition of Sentence

 

 

oc —
Received | * ¥ ee ry / Lata, ) — a
BUSM Laon HONORABLE RICHARD L. PUGLISI

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy . | 3:19-mj-24057

Ten
at

 

 
